 

Exhibit 10.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL RETIREMENT PLAN

FOR SENIOR EXECUTIVES

 

PCSB BANK

Yorktown Heights, New York

 

 

 

Effective January 1, 2017

 

{Clients/1511/00285500.DOC/8 }

--------------------------------------------------------------------------------

 

SUPPLEMENTAL RETIREMENT PLAN FOR SENIOR EXECUTIVES

 

This Supplemental Retirement Plan for Senior Executives (the “Plan”) is
effective January 1, 2017.  This Plan formalizes the agreements by and between
PCSB BANK (the “Bank”), a New York chartered savings bank, and certain key
employees, hereinafter referred to as “Executive(s)”, who have been selected and
approved by the Bank to participate in this Plan and who have evidenced their
participation by execution of a Supplemental Retirement Plan Participation
Agreement (“Participation Agreement”) in a form provided by the Bank. This Plan
is intended to comply with Internal Revenue Code (“Code”) Section 409A and any
regulatory or other guidance issued under such Section.  Any reference herein to
the “Company” shall mean any stock holding company established as the parent
corporation to the Bank.

 

W I T N E S S E T H :

 

WHEREAS, Executives are employed by the Bank; and

 

WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by such Executives and wishes to encourage their continued employment and to
provide them with additional incentive to achieve corporate objectives; and

 

WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for its
Executives, members of a select group of management or highly compensated
employees of the Bank, for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974, as amended; and

 

WHEREAS, the Bank has adopted this Supplemental Retirement Plan for Senior
Executives which controls all issues relating to Supplemental Benefits as
described herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and Executives agree as follows:

 

SECTION I

DEFINITIONS

 

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1

“Act” means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

1.2

“Administrator” means the Bank and/or its Board or a Committee designated by the
Board.

 

1.3

“Bank” means PCSB BANK and any successor thereto.

 

1.4

“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary by Executive to whom the deceased Executive’s benefits are payable.
Such beneficiary designation shall be made on the form attached hereto as
Exhibit A and filed with the Plan Administrator.  If no Beneficiary is so
designated, then Executive’s Spouse, if living, will be deemed the Beneficiary.
If Executive’s Spouse is not living, then the Children of Executive will be
deemed the Beneficiaries and will take on a per stirpes basis. If there are no
living Children, then the Estate of Executive will be deemed the Beneficiary.

 

{Clients/1511/00285500.DOC/8 }

--------------------------------------------------------------------------------

 

1.5

“Benefit Age” shall be generally, age 65, or if other than age 65, the age set
forth in Executive’s Participation Agreement.

 

1.6

“Board” shall mean the Board of Trustees/Directors of the Bank, unless
specifically noted otherwise.

 

1.7

“Cause” shall have the meaning set forth in any employment agreement between the
executive and the Bank in existence at the time of  Executive’s termination for
Cause.  If Executive and the Bank are not  parties to an employment agreement,
then Cause means (a) the conviction of the Executive of any felony; (b) a
material act or acts of dishonesty in connection with the performance of
Executive’s duties, including without limitation, material misappropriation of
funds or property; (c) a material violation of the Bank’s policies; an act or
acts of gross misconduct by the Executive; or (d) continued willful and
deliberate non-performance by the Executive of duties (other than by reason of
illness or Disability) which has continued for more than 30 days following
written notice of non-performance from the Board which specifically describes
the alleged non-performance.  In addition, the Bank shall have Cause to
terminate the Executive upon the Executive’s removal, and/or permanent
prohibition from participating in the conduct of the Bank’s business by an order
issued by any state or federal bank regulator.  The Executive may be terminated
for Cause if there has been delivered to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than a majority of the Board at
a meeting called for that purpose, informing the Executive of the Board’s
decision and stating the particulars thereof in detail.  The Executive shall be
given reasonable advance notice of such meeting and the Executive (together with
counsel) shall.  

 

1.8

A “Change in Control” of the Bank or the Company shall mean (1) a change in
ownership of the Bank or the Company under paragraph (i) below, or (2) a change
in effective control of the Bank or the Company under paragraph (ii) below, or
(3) a change in the ownership of a substantial portion of the assets of the Bank
or the Company under paragraph (iii) below:

 

 

(i)

Change in the ownership of the Bank or the Company.  A change in the ownership
of the Bank or the Company shall occur on the date that any one person, or more
than one person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation.  

 

(ii)

Change in the effective control of the Bank or the Company.  A change in the
effective control of the Bank or the Company shall occur on the date that either
(A) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank or the Company possessing
30% or more of the total voting power of the stock of the Bank or the Company;
or (B) a majority of members of the Bank or the Company’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s Board of
Directors prior to the date of the appointment or election, provided that this
sub-section (B) is inapplicable where a majority shareholder of the Bank or the
Company is another corporation.

 

(iii)

Change in the ownership of a substantial portion of the Bank’s or the Company’s
assets.  A change in the ownership of a substantial portion of the Bank’s or the

{Clients/1511/00285500.DOC/8 }

2

 

--------------------------------------------------------------------------------

 

 

Company’s assets shall occur on the date that any one person, or more than one
person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Bank or the Company that have a total gross fair market value
equal to more than 40% of the total gross fair market value of all of the assets
of the Bank or the Company immediately prior to such acquisition.  For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

(iv)

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.  Notwithstanding anything in this Plan to the contrary, in
no event shall the conversion of the Bank from mutual to stock form (including
without limitation, through the formation of the Company) or the initial public
offering of the shares of the Company constitute a “Change in Control.”  

 

1.9

“Children” means Executive’s children, both natural and adopted, then living at
the time payments are due the Children under this Plan.

 

1.10

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.11

“Death Benefit” shall mean a payment in the  Normal Benefit Form equal to the
Present Value of the Supplemental Benefit payable at Benefit Age.

 

1.12

“Disability” or “Disabled” means that the Executive is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank, or (iii) determined to be totally disabled by the Social
Security Administration.

 

1.13

“Disability Benefit” means a payment in the Normal Benefit Form equal to the
Present Value of the Supplemental Benefit payable at Benefit
Age.  Notwithstanding the foregoing, the Disability amount will be paid at the
time specified in Section 3.6 hereof, unless Executive has made an election to
have the Disability Benefit paid at his or her Benefit Age.

 

1.14

“Effective Date” of this Plan shall be January 1, 2017.  

 

1.15

“Estate” means the estate of Executive.

 

1.16

“Executive” means an employee who has been selected and approved by the Board to
participate in the Plan and who has agreed to participation by completing a
Participation Agreement.

 

1.17

“Good Reason,” shall have the definition set forth in any employment agreement
between the Bank and the Executive existing at the time of Executive’s Good
Reason termination.  If the Executive and the Bank are not parties to an
employment agreement, then “Good Reason” shall mean (a) a

{Clients/1511/00285500.DOC/8 }

3

 

--------------------------------------------------------------------------------

 

material adverse change by the Bank, not consented to by the Executive, in the
nature or scope of the Executive’s responsibilities, title, authorities, powers,
functions or duties from the responsibilities, title, authorities, powers,
functions or duties normally exercised by an executive who holds such title; (b)
an involuntary reduction in the Executive’s base salary; (c) the involuntary
relocation of the office at which the Executive is principally employed to a
location more than thirty-five (35) miles’ driving distance from such office as
of the effective date of a Good Reason termination (unless the relocated office
is closer to the Executive’s then principal residence); or (d) material breach
by the Bank of any provision of this Plan, which breach continues for more than
ten (10) days following written notice given by the Executive to the Bank, such
written notice to set forth in reasonable detail the nature of such
breach.  Notwithstanding anything herein to the contrary, an Executive shall not
have a Good Reason termination unless and until the Executive has completed the
Good Reason Process.

 

1.18

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Bank in writing of the first occurrence of the Good Reason
condition within sixty (60) days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Bank’s efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within sixty (60) days after the end of the Cure Period.  If the Bank cures the
Good Reason condition during the Cure Period, Good Reason shall be deemed not to
have occurred.  Notwithstanding the foregoing, the Bank may elect to waive the
Cure Period, in which case, the Executive’s termination may occur within such
30-day period.

 

1.19

“Installment Benefit” shall mean the Supplemental Benefit, payable in 15 equal
annual installments.

 

1.20

“Lump Sum” shall mean payment in a single sum equal to the Present Value of the
Supplemental Benefit, or in the case of payments under Section 3.4(d), shall
mean a payment in a single sum equal to the Present Value of the remaining
payments.

 

1.21

“Normal Benefit Date” shall be 30 days following Executive’s Separation from
Service (other than due to death or Disability).  In the event of Executive’s
death, the Normal Benefit Date shall mean the first day of the second month
following the month in which Executive’s death occurs.  In the event of the
Executive’s Disability, the Normal Benefit Date shall be the Benefit Age set
forth in Executive’s Participation Agreement, unless the Executive has elected
to have the Disability Benefit commence on the first day of the second month
following the determination of Disability.   Notwithstanding the above, in the
event that the Company or its successor is a publicly traded company, then the
Normal Benefit Date for any Executive who is a Specified Employee shall be 180
days following the Executive’s Separation from Service (other than due to death
or Disability).

 

1.22

“Normal Benefit Form” means a Lump Sum payment equal to the Present Value of the
Supplemental Benefit.

 

1.23

“Participation Agreement” means the agreement between Executive and the Bank
which sets forth the particulars of Executive’s Supplemental Benefit and/or
other benefits to which Executive or Executive’s Beneficiary becomes entitled
under the Plan.

 

1.24

“Plan Year” shall mean the calendar year.

 

{Clients/1511/00285500.DOC/8 }

4

 

--------------------------------------------------------------------------------

 

1.25

“Present Value” shall mean the actuarial present value of a payment
stream.  Unless otherwise set forth herein, the Present Value shall be
determined using a four percent (4%) discount rate.

 

1.26

“Separation from Service” means Executive’s death, retirement or other
termination of employment with the Bank within the meaning of Code Section
409A.  No Separation from Service shall be deemed to occur due to military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six months or, if longer, so long as Executive’s right to
reemployment is provided by law or contract.  If the leave exceeds six months
and Executive’s right to reemployment is not provided by law or by contract,
then Executive shall have a Separation from Service on the first date
immediately following such six-month period.

 

Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding 36 months (or such lesser period of time in which
Executive performed services for the Bank).  The determination of whether an
Executive has had a Separation from Service shall be made by applying the
presumptions set forth in the Treasury Regulations under Code Section 409A.

 

1.27

“Specified Employee” means, in the event the Bank or any corporate parent is or
becomes publicly traded, a “Key Employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof.  Notwithstanding anything
to the contrary herein, in the event an Executive is a Specified Employee and
becomes entitled to a payment hereunder due to Separation from Service for any
reason (other than death or Disability), the payments to such Executive shall
not commence until the first day of the seventh month following such Separation
from Service.  Whether and the extent to which a person is a Specified Employee
shall be determined on the “Specified Employee Determination Date” which shall
be December 31 of each calendar year and shall be applicable commencing on the
following April 1, in accordance with the rules set forth in the Treasury
Regulations under Code Section 409A.  

 

1.28

“Spouse” means the individual to whom Executive is legally married at the time
of Executive’s death, provided, however, that the term “Spouse” shall not refer
to an individual to whom Executive is legally married at the time of death if
Executive and such individual have entered into a formal separation agreement
(provided that such separation agreement does not provide otherwise or state
that such individual is entitled to a portion of the benefit hereunder) or
initiated divorce proceedings.

 

1.29

“Supplemental Benefit” means the benefit payable to an Executive, calculated as
a fixed annual payment for fifteen (15) years certain commencing at the
Executive’s Benefit Age.  

 

1.30

“Treasury Regulations” means the final regulations promulgated under Section
409A of the Code.

 

1.31

“Vesting Percentage” shall be the rate at which an Executive becomes vested in
his or her Supplemental Benefit.  The Vesting Percentage shall be specified in
an Executive’s Participation Agreement.

 

1.32

“Year of Service” shall mean, with respect to each Executive, the consecutive
twelve month period of employment from the Executive’s date of hire, and each
consecutive twelve month period of employment thereafter.  

{Clients/1511/00285500.DOC/8 }

5

 

--------------------------------------------------------------------------------

 

SECTION II

ESTABLISHMENT OF RABBI TRUST

 

The Bank may establish a rabbi trust into which the Bank may contribute assets
which shall be held therein, subject to the claims of the Bank’s creditors in
the event of the Bank’s “Insolvency” as defined in the agreement which
establishes such rabbi trust, until the contributed assets are paid to
Executives and their Beneficiaries in such manner and at such times as specified
in this Plan. Contributions to a rabbi trust would provide the Bank with a
source of funds to assist it in meeting the liabilities of this Plan.  To the
extent the language in this Plan is modified by the language in the rabbi trust
agreement, the rabbi trust agreement shall supersede this Plan. Contributions to
the rabbi trust may be made during each Plan Year in accordance with the rabbi
trust agreement. It is expected that the amount of such contribution(s), if any,
would be equal to the full present value of all benefit accruals under this
Plan, if any, less: (i) previous contributions made on behalf of Executive to
the rabbi trust, and (ii) earnings to date on all such previous contributions.
In the event of a Change in Control, the Bank shall transfer to the rabbi trust
within thirty (30) days prior to such Change in Control, the present value
(applying the Interest Factor applicable to a Change in Control) of an amount
sufficient to fully fund the Supplemental Benefit for each Executive covered by
this Plan.

 

SECTION III

BENEFITS

 

3.1

Separation from Service On or After Benefit Age.  If Executive has a Separation
from Service on or after Benefit Age, Executive shall be entitled to the
Supplemental Benefit specified in the Participation Agreement. The Supplemental
Benefit shall commence on Executive’s Normal Benefit Date and shall be payable
in the Normal Benefit Form, unless Executive has made a timely election to
receive the Installment Benefit, in which case, the Executive’s election shall
control.

 

3.2

Voluntary  or Involuntary Separation from Service Prior to Benefit Age.  

 

If Executive has a voluntary or involuntary Separation from Service, including a
resignation for Good Reason, prior to the attainment of the Executive’s Benefit
Age, Executive shall be entitled to the Supplemental Benefit multiplied by the
applicable vesting percentage.  The benefit determined hereunder shall commence
on Executive’s Normal Benefit Date and shall be payable in the Normal Benefit
Form, unless Executive has made a timely election to receive the Installment
Benefit, in which case, the Executive’s election shall control.

 

3.3

Death Benefit.  

 

 

(a)

If an Executive dies prior to attaining Benefit Age while employed at the Bank,
Executive’s Beneficiary shall be entitled to the Death Benefit. The Death
Benefit shall commence on the Normal Benefit Date.  

 

 

(b)

If an Executive dies following Separation from Service and after becoming vested
in a portion of the Supplemental Benefit but prior to the commencement of
benefit payments, the Executive’s Beneficiary shall be entitled to the amount
otherwise payable to Executive under the applicable Sub-section of this Section
III, commencing on the Normal Benefit Date.  

 

{Clients/1511/00285500.DOC/8 }

6

 

--------------------------------------------------------------------------------

 

3.4.

Benefit Payable Following a Change in Control.  

 

 

(a)

If a Change in Control occurs and Executive is involuntarily terminated or
terminates for Good Reason in connection with or following the Change in
Control, Executive shall be entitled to a Supplemental Benefit calculated as if
Executive had attained Executive’s Benefit Age at the time of Separation from
Service.   The payment shall commence on the Normal Benefit Date.

 

 

(b)

If Executive’s employment terminates within two years following the Change in
Control, Executive’s Supplemental Benefit will be paid in the Normal Benefit
Form on the Normal Benefit Date.

 

 

(c)

If Executive’s employment terminates more than two years following the Change in
Control (other than due to death or Disability), the Supplemental Benefit shall
be paid in the manner set forth in the Participation Agreement for “Separation
from Service Prior to Benefit Age” or “Separation from Service On or After
Benefit Age,” as applicable.  If following a Change in Control, Executive has a
Separation from Service due to death or Disability, Executive shall receive the
benefit set forth in Section 3.4(a), payable as required under Section 3.3 or
Section 3.6, as applicable.

 

 

(d)

If a Change in Control occurs after the Executive commences receiving
Installment Benefit payments under this Plan, and the Executive has made an
election in the Participation Agreement to receive a Lump Sum payment of the
remaining amounts due in the event of a Change in Control, the Present Value of
the remaining payments shall be determined and shall be payable to the Executive
in a Lump Sum no later than thirty (30) days after the occurrence of the Change
in Control.

 

3.5

Termination for Cause.  If Executive is terminated for Cause, all benefits under
this Plan shall be forfeited by Executive and Executive’s participation in this
Plan shall become null and void.

 

3.6

Disability Benefit.  If Executive becomes Disabled prior to Separation from
Service and prior to his or her Benefit Age, Executive shall be entitled to
receive the Disability Benefit hereunder.  Executive shall be deemed to be
“Disabled” or to have a “Disability” in any case in which it is determined:

 

 

(a)

by a duly licensed physician selected by the Bank, that Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death, or last for a continuous period of not less than 12 months;

 

 

(b)

by reason of any medically determinable physical or mental impairment which can
be expected to result in death, or last for a continuous period of not less than
12 months, that the Executive is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of Executive’s employer; or

 

 

(c)

by the Social Security Administration, that Executive is totally disabled.

 

The Disability Benefit shall be calculated at time of the Disability
determination and shall be payable in the Normal Benefit Form within 30 days of
the Disability determination, unless the Executive has made a timely election to
receive the Disability Benefit at the Benefit Age set forth in the Participation
Agreement, in which case, the Executive’s election shall control.

{Clients/1511/00285500.DOC/8 }

7

 

--------------------------------------------------------------------------------

 

 

3.7

Change in Form or Timing of Benefit.  In the event the Executive desires to
change the form or time of payment of the Supplemental Benefit, and such
alternate form or time is permitted by the applicable subsection of this Section
III and Code Section 409A, such change in election may be made provided the
following conditions are satisfied:

 

 

(a)

any change in the form or timing must be elected at least 12 months before the
benefit would otherwise be paid or commence, and

 

 

(b)

any change in form or timing of the Supplemental Benefit must result in a
minimum five (5) year delay in the commencement of the effected payment.

 

SECTION IV

BENEFICIARY DESIGNATION

 

Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Participation Agreement and shall have the
right to change such designation, at any subsequent time, by submitting to the
Administrator, in substantially the form attached as Exhibit A, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of the Participation Agreement shall become
effective only when receipt thereof is acknowledged in writing by the
Administrator.

 

SECTION V

EXECUTIVE’S RIGHT TO ASSETS:

ALIENABILITY AND ASSIGNMENT PROHIBITION

 

At no time shall Executive be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. The rights of Executive,
any Beneficiary, or any other person claiming through Executive under this Plan,
shall be solely those of an unsecured general creditor of the Bank. Executive,
the Beneficiary, or any other person claiming through Executive, shall only have
the right to receive from the Bank those payments so specified under this Plan.
Neither Executive nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by Executive or his Beneficiary,
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.

 

SECTION VI

ACT PROVISIONS

 

6.1

Named Fiduciary and Administrator.  The Bank shall be the Named Fiduciary and
Administrator of this Plan. As Administrator, the Bank shall be responsible for
the management, control and administration of the Plan as established herein.
The Administrator may delegate to others certain aspects of the management and
operational responsibilities of the Plan, including the employment of advisors
and the delegation of ministerial duties to qualified individuals.

 

6.2

Claims Procedure and Arbitration.  In the event that benefits under this Plan
are not paid to  Executive (or to his Beneficiary in the case of Executive’s
death) and such claimants feel they are entitled to receive such benefits, then
a written claim must be made to the Administrator within sixty (60) days from
the date payments are refused. The Administrator shall review the written claim
and, if the claim is denied, in whole or in part, they shall provide in writing,
within thirty (30)

{Clients/1511/00285500.DOC/8 }

8

 

--------------------------------------------------------------------------------

 

days of receipt of such claim, their specific reasons for such denial, reference
to the provisions of this Plan or the Participation Agreement upon which the
denial is based, and any additional material or information necessary to perfect
the claim. Such writing by the Administrator shall further indicate the
additional steps which must be undertaken by claimants if an additional review
of the claim denial is desired.

 

If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan, the Participation Agreement or any documents relating thereto and
submit any issues and comments, in writing, they may feel appropriate. In its
sole discretion, the Administrator shall then review the second claim and
provide a written decision within thirty (30) days of receipt of such claim.
This decision shall state the specific reasons for the decision and shall
include reference to specific provisions of this Plan or the Participation
Agreement upon which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Participation Agreement or the meaning and
effect of the terms and conditions thereof, it shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

SECTION VII

MISCELLANEOUS

 

7.1

No Effect on Employment Rights.  Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with Executive without regard
to the existence of the Plan.

 

7.2

Governing Law.  The Plan is established under, and will be construed according
to, the laws of the State of New York, to the extent such laws are not preempted
by the Act or the Code and valid regulations published thereunder.

 

7.3

Severability and Interpretation of Provisions.  In the event that any of the
provisions of this Plan or portion hereof are held to be inoperative or invalid
by any court of competent jurisdiction, or in the event that any provision is
found to violate Code Section 409A and would subject Executive to additional
taxes and interest on the amounts deferred hereunder, or in the event that any
legislation adopted by any governmental body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits hereunder to be taxable, then: (1) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
invalid or inoperative, and (2) the validity and enforceability of the remaining
provisions will not be affected thereby.  In the event that the intent of any
provision shall need to be construed in a manner to avoid taxability, such
construction shall be made by the Administrator in a manner that would manifest
to the maximum extent possible the original meaning of such provisions.

 

7.4

Incapacity of Recipient.  In the event Executive is declared incompetent and a
conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 

7.5

Unclaimed Benefit.  Executive shall keep the Bank informed of his or her current
address and the current address of his Beneficiaries. If the location of
Executive is not made known to the Bank, the Bank shall delay payment of
Executive’s benefit payment(s) until the location of Executive is

{Clients/1511/00285500.DOC/8 }

9

 

--------------------------------------------------------------------------------

 

made known to the Bank; however, the Bank shall only be obligated to hold such
benefit payment(s) for Executive until the expiration of three (3) years. Upon
expiration of the three (3) year period, the Bank may discharge its obligation
by payment to Executive’s Beneficiary. If the location of Executive’s
Beneficiary is not known to the Bank, Executive and his Beneficiary(ies) shall
thereupon forfeit any rights to the balance, if any, of any benefits provided
for such Executive and/or Beneficiary under this Plan.

 

7.6

Limitations on Liability.   Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of the Bank shall be personally liable to Executive or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

 

7.7

Gender.  Whenever in this Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

7.8

Effect on Other Corporate Benefit Plans.  Nothing contained in this Plan shall
affect the right of Executive to participate in or be covered by any qualified
or nonqualified pension, profit sharing, group, bonus or other supplemental
compensation or fringe benefit agreement constituting a part of the Bank’s
existing or future compensation structure.

 

7.9

Inurement.  This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and Executive, his successors, heirs,
executors, administrators, and Beneficiaries.

 

7.10

Acceleration of Payments.  Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal Government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of Executive to the Bank; (vii) in satisfaction of
certain bona fide disputes between Executive and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.

 

7.11

Headings.  Headings and sub-headings in this Plan are inserted for reference and
convenience only and shall not be deemed a part of this Plan.

 

7.12

12 U.S.C. § 1828(k).  Any payments made to Executive pursuant to this Plan or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated thereunder.

 

7.13

Payment of Employment and Code Section 409A Taxes.  Any distribution under this
Plan shall be reduced by the amount of any taxes required to be withheld from
such distribution.  This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment-related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder.  In the
latter case, such payments shall not

{Clients/1511/00285500.DOC/8 }

10

 

--------------------------------------------------------------------------------

 

exceed the amount required to be included in income as the result of the failure
to comply with the requirements of Code Section 409A.

 

7.14

Non-Competition.  The benefits provided to Executives under this Plan are
specifically conditioned on each Executive’s covenant that, for a period of one
(1) year following the Executive’s Separation from Service with the Bank (other
than following a Change in Control), the Executive will not, without the written
consent of the Bank, either directly or indirectly:

 

 

(a)

compete with the Bank for a period of twelve (12) months following such
termination in any city, town or county in which the Executive’s normal business
office is located and the Bank or the Company has an office or have filed an
application for regulatory approval to establish an office, determined as of the
Termination Date, except as agreed to pursuant to a resolution duly adopted by
the Board.  the Executive agrees that during such period and within said cities,
towns and counties, the Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Bank or its affiliates.

 

 

(b)

(i) hire or attempt to hire any employee of the Bank, assist in such hiring by
any other person, or encourage any such employee to terminate his or her
relationship with the Bank, or (ii) solicit business from any customer of the
Bank or their subsidiaries, divert or attempt to divert any business from the
Bank or their subsidiaries, or induce, attempt to induce, or assist others in
inducing or attempting to induce any agent, customer or supplier of the Bank or
any other person or entity associated or doing business with the Bank (or
proposing to become associated or to do business with the Bank) to terminate
such person’s or entity’s relationship with the Bank (or to refrain from
becoming associated with or doing business with the Bank) or in any other manner
to interfere with the relationship between the Bank and any such person or
entity.  

 

In the event that the Executive competes in violation of this provision, all
amounts payable to Executive hereunder shall cease and any amounts previously
paid shall be reimbursed to the Bank within thirty (30) days of the Bank’s
notification to Executive that this provision has been violated.

 

SECTION VIII

AMENDMENT/TERMINATION

 

8.1

Amendment or Modification.  This Plan may be amended or modified at any time,
provided, however, that no such amendment may serve to reduce the vested portion
of the  Supplemental Benefit of any Executive, and provided further, that no
amendment or modification shall be valid if it violates Code Section 409A, as in
effect at the time of such amendment or modification.  

 

8.2

Termination of Plan.  Subject to the requirements of Code Section 409A, in the
event of complete termination of the Plan, the Plan shall cease to operate and
the Bank shall pay out to Executive his benefit as if Executive had terminated
employment as of the effective date of the complete termination.  Such complete
termination of the Plan shall occur only under the following circumstances and
conditions:

 

 

(a)

The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan
(e.g., the vested portion of the Supplemental Benefit) are included in
Executive’s gross income in the latest of (i)

{Clients/1511/00285500.DOC/8 }

11

 

--------------------------------------------------------------------------------

 

 

the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.

 

 

(b)

The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that Executive and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.  Following the
termination of the Plan, the amount payable to Executive shall be the amount to
which Executive is entitled upon a Change in Control, as set forth in
Executive’s Participation Agreement.

 

SECTION IX

EXECUTION

 

9.1

This Plan sets forth the entire understanding of the parties hereto with respect
to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.

 

9.2

This Plan shall be executed in duplicate, each copy of which, when so executed
and delivered, shall be an original, but both copies shall together constitute
one and the same instrument.  

 

[Signature Page Follows]

 

 




{Clients/1511/00285500.DOC/8 }

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on this 30th
day of June, 2017.

 

ATTEST:

 

PCSB BANK

 

 

 

/s/ Clifford Weber

 

By:

/s/ Joseph D. Roberto

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

Title:

President & CEO

 

 

 

{Clients/1511/00285500.DOC/8 }

13

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL RETIREMENT PLAN PARTICIPATION AGREEMENT

 

I, Scott D. Nogles, and PCSB BANK hereby agree, for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Supplemental Retirement Plan for Senior Executives (“Plan”)
established as of January 1, 2017, by PCSB BANK, as such Plan may now exist or
hereafter be modified, and do further agree to the terms and conditions
thereof.  

 

I understand that I must execute this Supplemental Retirement Plan Participation
Agreement (“Participation Agreement”) as well as notify the Administrator of
such execution in order to participate in the Plan.  The provisions of the Plan
are incorporated herein by reference.  In the event of an inconsistency between
the terms of this Participation Agreement and the Plan, the terms of the Plan
shall control.

 

The following provisions relate to a determination of my Supplemental Benefit
under the Plan.

 

Benefit Age.  My Benefit Age is 65.

 

Supplemental Benefit.  A fixed annual payment of $75,000.

 

Vesting Percentage:   I understand that I will vest in my Benefit Amount in
equal percentages over a seven (7) year period (i.e., at the rate of 14.2857%
per year).

 

Separation from Service on or After Benefit Age.  I understand that if I retire
on or after attainment of my Benefit Age, I shall be entitled to the
Supplemental Benefit, calculated in accordance with Section 3.1 and all relevant
provisions of the Plan.  Unless I elect otherwise below, my Supplemental Benefit
will be paid in a Lump Sum.  Alternatively, I may elect to receive my
Supplemental Benefit in installment payments payable for 15 years certain by
checking the box below:

 

☐Installment Benefit for 15 years certain

 

Separation from Service Prior to Benefit Age.  If I have vested in a portion of
the Supplemental Benefit at the time of my voluntary or involuntary Separation
from Service without Cause (as defined in the Plan) prior to attainment of my
Benefit Age (other than due to death or Disability), I shall be entitled to the
Supplemental Benefit , calculated in accordance with Section 3.2 and all
relevant provisions of the Plan.  Unless I elect otherwise below, my
Supplemental Benefit will be paid in a Lump Sum.  Alternatively, I may elect to
receive my Supplemental Benefit in installment payments payable for 15 years
certain by checking the box below:

 

☐Installment Benefit for 15 years certain

 

Termination for Cause.  I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.

 

Death Benefit.  In the event of my death prior to my Separation from Service, my
Beneficiary shall be entitled to a Death Benefit calculated in accordance with
the terms of Sections 1.11 and 3.3 of the Plan and payable in a Lump Sum.  In
the event of my death following my Separation from Service, my Beneficiary shall
be entitled to the amount otherwise payable to me, payable as a Death Benefit in
a Lump Sum payment.

 

Disability While Employed.  I understand that in the event of my Disability
prior to my Benefit Age, I will be entitled to the Disability Benefit calculated
as set forth in Section 3.6 of the Plan.  My Disability Benefit will be paid in
a Lump Sum.  

{Clients/1511/00285500.DOC/8 }

--------------------------------------------------------------------------------

 

 

My Disability Benefit shall be payable:

 

 

☐

Upon the determination of my Disability

 

 

☐

Upon the attainment of my Benefit Age

 

Following a Change in Control.  

 

(a)Change in Control Occurs Before Separation from Service.  I understand that
if there is a Change in Control, I will be entitled to my Supplemental Benefit
calculated as set forth in Section 3.4 of the Plan.  If I Separate from Service
within two years following a Change in Control, my Supplemental Benefit shall be
paid in a Lump Sum.  If my Separation from Service occurs two or more years
following a Change in Control, my Supplemental Benefit shall be paid in
accordance with the provisions above for “Separation from Service Prior to
Benefit Age” or “Separation from Service on or after Benefit Age” or “Disability
While Employed” or “Death Benefit”.   

 

(b)Change in Control Occurs After Separation from Service.  In the event a
Change in Control occurs following my Separation from Service, and I have
elected to receive my Supplemental Benefit in the form of installment payments,
I can elect, by checking the box below, to have the Present Value of my
remaining payments paid in the form of a Lump Sum payment.

 

☐I elect to have the Present Value of my remaining payments paid in a Lump Sum.

 

This Participation Agreement shall become effective upon execution (below) by
both Executive and a duly authorized officer of the Bank.  

 

Dated this 30th day of June, 2017.

 

PCSB BANK

 

EXECUTIVE

 

 

 

 

 

 

/s/ Joseph D. Roberto

 

/s/ Scott D. Nogles

(Bank’s duly authorized Officer)

 

 

 

 

 

{Clients/1511/00285500.DOC/8 }

2

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL RETIREMENT PLAN PARTICIPATION AGREEMENT

 

I, Michael P. Goldrick, and PCSB BANK hereby agree, for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Supplemental Retirement Plan for Senior Executives (“Plan”)
established as of January 1, 2017, by PCSB BANK, as such Plan may now exist or
hereafter be modified, and do further agree to the terms and conditions
thereof.  

 

I understand that I must execute this Supplemental Retirement Plan Participation
Agreement (“Participation Agreement”) as well as notify the Administrator of
such execution in order to participate in the Plan.  The provisions of the Plan
are incorporated herein by reference.  In the event of an inconsistency between
the terms of this Participation Agreement and the Plan, the terms of the Plan
shall control.

 

The following provisions relate to a determination of my Supplemental Benefit
under the Plan.

 

Benefit Age.  My Benefit Age is 65.

 

Supplemental Benefit.  A fixed annual payment of $50,000.

 

Vesting Percentage:  I understand that I will vest in my Benefit Amount in equal
percentages over a seven (7) year period (i.e., at the rate of 14.2857% per
year).

 

Separation from Service on or After Benefit Age.  I understand that if I retire
on or after attainment of my Benefit Age, I shall be entitled to the
Supplemental Benefit, calculated in accordance with Section 3.1 and all relevant
provisions of the Plan.  Unless I elect otherwise below, my Supplemental Benefit
will be paid in a Lump Sum.  Alternatively, I may elect to receive my
Supplemental Benefit in installment payments payable for 15 years certain by
checking the box below:

 

☐Installment Benefit for 15 years certain

 

Separation from Service Prior to Benefit Age.  If I have vested in a portion of
the Supplemental Benefit at the time of my voluntary or involuntary Separation
from Service without Cause (as defined in the Plan) prior to attainment of my
Benefit Age (other than due to death or Disability), I shall be entitled to the
Supplemental Benefit, calculated in accordance with Section 3.2 and all relevant
provisions of the Plan.  Unless I elect otherwise below, my Supplemental Benefit
will be paid in a Lump Sum.  Alternatively, I may elect to receive my
Supplemental Benefit in installment payments payable for 15 years certain by
checking the box below:

 

☐Installment Benefit for 15 years certain

 

Termination for Cause.  I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.

 

Death Benefit.  In the event of my death prior to my Separation from Service, my
Beneficiary shall be entitled to a Death Benefit calculated in accordance with
the terms of Sections 1.11 and 3.3 of the Plan and payable in a Lump Sum.  In
the event of my death following my Separation from Service, my Beneficiary shall
be entitled to the amount otherwise payable to me, payable as a Death Benefit in
a Lump Sum payment.

 

Disability While Employed.  I understand that in the event of my Disability
prior to my Benefit Age, I will be entitled to the Disability Benefit calculated
as set forth in Section 3.6 of the Plan.  My Disability Benefit will be paid in
a Lump Sum.  

{Clients/1511/00285500.DOC/8 }

--------------------------------------------------------------------------------

 

 

My Disability Benefit shall be payable:

 

 

☐

Upon the determination of my Disability

 

 

☐

Upon the attainment of my Benefit Age

 

Following a Change in Control.  

 

(a)Change in Control Occurs Before Separation from Service.  I understand that
if there is a Change in Control, I will be entitled to my Supplemental Benefit
calculated as set forth in Section 3.4 of the Plan.  If I Separate from Service
within two years following a Change in Control, my Supplemental Benefit shall be
paid in a Lump Sum.  If my Separation from Service occurs two or more years
following a Change in Control, my Supplemental Benefit shall be paid in
accordance with the provisions above for “Separation from Service Prior to
Benefit Age” or “Separation from Service on or after Benefit Age” or “Disability
While Employed” or “Death Benefit”.   

 

(b)Change in Control Occurs After Separation from Service.  In the event a
Change in Control occurs following my Separation from Service, and I have
elected to receive my Supplemental Benefit in the form of installment payments,
I can elect, by checking the box below, to have the Present Value of my
remaining payments paid in the form of a Lump Sum payment.

 

☐I elect to have the Present Value of my remaining payments paid in a Lump Sum.

 

This Participation Agreement shall become effective upon execution (below) by
both Executive and a duly authorized officer of the Bank.  

 

Dated this 30th day of June, 2017.

 

PCSB BANK

 

EXECUTIVE

 

 

 

 

 

 

/s/ Joseph D. Roberto

 

/s/ Michael P. Goldrick

(Bank’s duly authorized Officer)

 

 

 

 

{Clients/1511/00285500.DOC/8 }

2

 

--------------------------------------------------------------------------------

 

Exhibit A

 

SUPPLEMENTAL RETIREMENT PLAN FOR SENIOR EXECUTIVES

 

BENEFICIARY DESIGNATION

 

 

Executive, under the terms of the Supplemental Retirement Plan for Senior
Executives executed by the Bank and effective January 1, 2017, hereby designates
the following Beneficiary to receive any guaranteed payments or death benefits
under such Plan, following his death:

 

 

PRIMARY BENEFICIARY:

 

 

 

 

 

In the event the Primary Beneficiary set forth above has predeceased me, I
designate the person set forth below as my Secondary Beneficiary.

 

SECONDARY  BENEFICIARY:

 

 

 

 

 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect. Such Beneficiary Designation is revocable.

 

DATE:

 

 

 

,

20

 

.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(WITNESS)

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(WITNESS)

 

 

 

 

 

{Clients/1511/00285500.DOC/8 }